                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                       HAMMOND DIVISION AT LAFAYETTE

RUSSELL S. FRIEND,                        )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 4:19 CV 6
                                          )
LLOYD & MCDANIEL, PLC, et al.,            )
                                          )
              Defendants.                 )

                                 OPINION and ORDER

       This matter is before the court on defendants’ motion to dismiss. (DE # 27.) For

the reasons set forth below, the motion will be granted.

I.     BACKGROUND

       Plaintiff Russell Friend brings this suit pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (DE # 1.) Plaintiff filed his amended complaint

naming the moving defendants – Resurgent Holdings, LLC, Resurgent Capital Services,

LP, Sherman Capital Markets, LLC, and Alegis Group, LLC – as parties on July 30, 2019.

(DE # 11.) Plaintiff filed proposed summonses for the moving defendants the same day.

(DE # 12.) Summonses were issued the following day, on July 31, 2019. (DE # 15.)

       On February 20, 2020, the Magistrate Judge ordered plaintiff to file proof of

service/return of summons with respect to the moving defendants by March 16, 2020.

(DE # 24.) To date, plaintiff has not complied with the Magistrate Judge’s order.

       The same day as the Magistrate Judge’s order, the moving defendants filed a

motion to dismiss plaintiff’s amended complaint, on the basis that plaintiff’s claims
against them should be dismissed for failure to timely serve process. (DE # 27.) Plaintiff

did not respond to defendants’ motion and the time to do so has passed. This matter is

now ripe for ruling.

II.    LEGAL STANDARD

       Defendants move to dismiss plaintiff’s claims against them pursuant to Federal

Rules of Civil Procedure 12(b)(2), (5) and 4(m).

       Federal Rule of Civil Procedure 12(b)(2) provides for dismissal of a claim for lack

of personal jurisdiction. “A district court may not exercise personal jurisdiction over a

defendant unless the defendant has been properly served with process, and the service

requirement is not satisfied merely because the defendant is aware that he has been

named in a lawsuit or has received a copy of the summons and the complaint.” United

States v. Ligas, 549 F.3d 497, 500 (7th Cir. 2008) (internal citations omitted).

       Federal Rule of Civil Procedure 12(b)(5) provides for dismissal of a claim for

insufficient service of process. The plaintiff bears the burden of demonstrating that the

district court has jurisdiction over each defendant through effective service. Cardenas v.

City of Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011).

       Federal Rule of Civil Procedure 4 governs service of process. Rule 4(m) states,

“[i]f a defendant is not served within 90 days after the complaint is filed, the court – on

motion or on its own after notice to the plaintiff – must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.




                                               2
But if the plaintiff shows good cause for the failure, the court must extend the time for

service for an appropriate period.”

       A district court is only required to grant an extension of time if the plaintiff can

establish good cause for failure to timely serve a defendant. Troxell v. Fedders of N. Am.,

Inc., 160 F.3d 381, 383 (7th Cir. 1998). “Good cause means a valid reason for delay, such

as the defendant’s evading service.” Coleman v. Milwaukee Bd. of Sch. Directors, 290 F.3d

932, 934 (7th Cir. 2002).

       However, “[e]ven if a plaintiff does not establish good cause, the district court

may in its discretion grant an extension of time for service.” Troxell, 160 F.3d at 383. “As

the text of [Rule 4] indicates, the decision of whether to dismiss or extend the period for

service is inherently discretionary.” Cardenas, 646 F.3d at 1005.

III.   DISCUSSION

       “For cases originally filed in federal court, Rule 4(m)’s service clock starts on the

date the complaint is filed.” UWM Student Ass’n v. Lovell, 888 F.3d 854, 858 (7th Cir.

2018). Plaintiff’s amended complaint, which first named the defendants as parties, was

filed on July 30, 2019. (DE # 11.) Thus, pursuant to Rule 4(m), plaintiff was required to

serve defendants by October 28, 2019. To date, plaintiff has not served defendants.

Plaintiff also has not responded to defendants’ motion to dismiss, requested additional

time to serve defendants, or otherwise explained his failure to serve defendants. In

short, plaintiff has given this court no reason to grant a discretionary extension of time.

Accordingly, defendants’ motion will be granted.


                                              3
IV.    CONCLUSION

       For the foregoing reasons, the court GRANTS defendants’ motion to dismiss.

(DE # 27.) The Clerk is DIRECTED to terminate defendants Resurgent Holdings, LLC,

Resurgent Capital Services, LP, Sherman Capital Markets, LLC, and Alegis Group, LLC,

from this case.
                                       SO ORDERED.

       Date: April 9, 2020
                                        s/James T. Moody
                                       JUDGE JAMES T. MOODY
                                       UNITED STATES DISTRICT COURT




                                          4
